¶ 28 I concur with the analysis and disposition of all three assignments of error by the majority.
 {¶ 29} I write separately only to note that the trial court also relied on 2151.414(E)(2) and (E)(11) in finding that the child cannot and/or should not be placed with parents. Revised Code 2151.414(E)(2) deals with chronic chemical dependency and emotional illness and2151.414(E)(11) deals with the parents having lost a sibling of Zachary's to permanent custody in an Ohio court proceeding. (See page 9 of the trial court's decision.)